Case 1:20-cv-00051-JTN-PJG ECF No. 76 filed 02/21/20 PageID.1432 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DEREK YOUNG,
                                                            Case No. 20-cv-00051-JTN-PJG
              Plaintiff,

       v.                                                   HON. JANET T. NEFF

BGROUP, LTD, ET. AL,

              Defendants.

           PRE-MOTION CONFERENCE REQUEST BY DEFENDANTS
       PRINTABEL COMPANY LIMITED and THUY PHAN THIEN HA DONG

       Defendants Printabel Company Limited (Printabel”) and THUY PHAN THIEN HA

DONG ( “Ha”) by and through their undersigned attorneys, and pursuant to Section IV.A.1.

of the Information and Guidelines for Civil Practice, hereby request a pre-motion conference

relating to an anticipated motion to dismiss under Fed. R. Civ. P. 12(b)(2) for lack of personal

jurisdiction. In support thereof, Defendants Printabel and Ha submit the following explanation

of the grounds of its anticipated motion.

                     GROUNDS FOR ANTICIPATED MOTION TO DISMISS

       Defendant Printabel is a Vietnamese-based company incorporated under the laws of

Hong Kong. Defendant Ha resides in Vietnam and is the director of Printable. Printabel does

not own any real or tangible personal property in Michigan, has not consented to jurisdiction

in Michigan, and does not conduct business in Michigan.

       Printabel, and its subsidiary, Clickfull Company Limited, own a total of sixteen

domains/websites, that offer various items for sale. Printabel does not own and is not otherwise

affiliated with any other stores or websites. Defendant Ha has no connection with the state of
Case 1:20-cv-00051-JTN-PJG ECF No. 76 filed 02/21/20 PageID.1433 Page 2 of 4



Michigan and has no individual liability in this matter.

        While this Court preliminarily stated that Plaintiff made a prima facia allegation of

limited personal jurisdiction and has granted discovery on the issue personal jurisdiction,

Plaintiff will not be able to meet his burden of proof to establish personal jurisdiction over

Printable or Defendant Ha. Despite Plaintiff’s representation that Printabel sold infringing goods

in Michigan, and Plaintiff’s speculation that Printable owns or operates more than the 16

websites/stores Printabel has identified, Printabel never sold any allegedly infringing goods to

Michigan, never targeted Michigan consumers with any marketing of allegedly infringing goods,

and does not own and is not involved with any other stores.

   1. General Jurisdiction Does Not Exist Over Defendants

        Plaintiff’s First Amended Complaint (“FAC”) fails to state a case for general personal

jurisdiction under Michigan’s Long-Arm Statute against Printabel because Plaintiff does not

allege Printabel is incorporated in Michigan, that Printabel consented to jurisdiction in Michigan,

or that Printabel conducts a “continuous and systematic part of its general business” in Michigan.

Furthermore, general personal jurisdiction fails over Ha as she is not domiciled in Michigan, was

not served in Michigan, and never consented to being sued in Michigan.

   2. Specific (Limited) Personal Jurisdiction Does Not Exist Over Defendants

   Because neither Printabel nor Defendant Ha participated in any suit-related transactions with

Michigan or Michigan consumers, Plaintiff cannot satisfy the Michigan’s Long-Arm Statute or

Due Process. Therefore, this Court must dismiss Plaintiff’s Complaint under FRCP 12(b)(2) for

lack of personal jurisdiction over Defendants.

           a. Michigan’s Long-Arm Statute is Not Satisfied Because Plaintiff’s Allegations are
              Merely Speculative




                                                 2
Case 1:20-cv-00051-JTN-PJG ECF No. 76 filed 02/21/20 PageID.1434 Page 3 of 4



       Alleging in conclusory fashion that Defendant operate an interactive website accessible to

Michigan and have sold infringing goods and targeting advertising to Michigan residents is

insufficient to satisfy Michigan’s Long-Arm Statute for specific personal jurisdiction over

Defendants. First, operating an interactive website is not, in and of itself, enough to establish

jurisdiction without being purposefully directed toward Michigan residents. See Neogen Corp. v

Neo Gen Screening, Inc. 282 F3d 883 (6th Cir. 2002). Further, although Plaintiff has reference

over a hundred sales by Printabel to Michigan, Plaintiff failed to mention that none of these sales

are suit-related.   Plaintiff has not alleged—and cannot allege—any jurisdiction-invoking

“consequences” in Michigan because Printabel did not sell any products containing the allegedly

infringing images to Michigan customers. Simply put, Printabel has no suit-related transactions

of any business with the State of Michigan. Mich. Comp. Laws § 600.715. Likewise, Plaintiff has

failed to provide any evidence that Defendant Ha directed the sale of any infringing goods to the

Michigan.

            b. Due Process is Not Satisfied Because Defendants Do Not Have Sufficient
               Minimum Contacts with Michigan

       Due Process mandates that “a Defendant must have ‘minimum contacts’ with the state in

order to be subject to specific jurisdiction in a certain state.” There is no evidence that the website

specifically targeted Michigan residents in any way and in fact the evidence establishes contrary.

Additionally, Plaintiff’s FAC makes no allegations as to Ha specifically, but rather bundles all

Defendants together without alleging any conduct by Defendant Ha linked to Michigan.

        Accordingly, the Defendants herein request that the Court schedule a pre-motion

conference relating to their anticipated motion to dismiss under Fed. R. Civ. P. 12(b)(2).




                                                  3
Case 1:20-cv-00051-JTN-PJG ECF No. 76 filed 02/21/20 PageID.1435 Page 4 of 4



Respectfully submitted,
Dated: February 21, 2020                                     TRAVERSE LEGAL, PLC
                                                             Attorneys for Defs Printabel and Ha

                                                             /s/ C. Enrico Schaefer
                                                             C. Enrico Schaefer (P43506)
                                                             810 Cottageview Drive, Ste. G-20
                                                             Traverse City, MI 49684
                                                             enrico@traverselegal.com
                                                             Telephone: (231) 932-0411

                                                             Matthew R. Grothouse
                                                             (Pro Hac Vice Pending)
                                                             Saper Law Offices, LLC
                                                             505 N. LaSalle Suite 350
                                                             Chicago, Illinois 60654
                                                             Bar No. 6314834
                                                             matt@saperlaw.com
                                                              (312) 527-4100



                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on February 21, 2020, he caused the

foregoing to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system.


                                                             /s/ C. Enrico Schaefer
                                                             C. Enrico Schaefer (P43506)
                                                             Traverse Legal, PLC

                                                             Attorneys for Defs Printabel and Ha




                                                 4
